                                                   1    19 01980




Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 1 of 12
                                  0.00



                                          27,246.60




   07/2019     06/2024       454.11        0.00        454.11      27,246.60




                                                                   27,246.60




                                  0.00




Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 2 of 12
                 0.00




Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 3 of 12
Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 4 of 12
Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 5 of 12
Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 6 of 12
Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 7 of 12
                                    1,790.76
                     2,209.24




Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 8 of 12
Internal Revenue Service                                     14,318.90


Pennsylvania Department of Revenue                           1,000.00


Franklin County Tax Claim Bureau                             1,000.00




                                                         .




 Case 1:19-bk-01980-HWV      Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                             Main Document    Page 9 of 12
                                                       Check one of the following
   two lines.




Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12     Desc
                         Main Document    Page 10 of 12
Case 1:19-bk-01980-HWV   Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                         Main Document    Page 11 of 12
   Debtors will cure mortgage arrears through a loan modification.




     06/20/2019                      /s/ John M. Hyams



                                     /s/ David T. Johnson, Jr.


                                     /s/ Michelle E. Johnson




Case 1:19-bk-01980-HWV     Doc 17 Filed 06/20/19 Entered 06/20/19 15:42:12   Desc
                           Main Document    Page 12 of 12
